EXECUTION

COLLATERAL MANAGEMENT AGREEMENT
dated May 28, 2015
by and between
FS SENIOR FUNDING LTD.,
as Issuer
and
FIFTH STREET SENIOR FLOATING RATE CORP.,
as Collateral Manager







--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



Section 1.
 
Definitions
 
1


Section 2.
 
General Duties and Authority of the Collateral Manager
 
5


Section 3.
 
Purchase and Sale Transactions; Brokerage
 
10


Section 4.
 
Additional Activities of the Collateral Manager
 
12


Section 5.
 
Conflicts of Interest
 
15


Section 6.
 
Records; Confidentiality
 
15


Section 7.
 
Obligations of Collateral Manager
 
16


Section 8.
 
Compensation
 
17


Section 9.
 
Benefit of the Agreement
 
19


Section 10.
 
Limits of Collateral Manager Responsibility
 
19


Section 11.
 
Limites Duties and Obligations; No Joint Venture
 
20


Section 12.
 
Term; Termination
 
21


Section 13.
 
Assignments
 
22


Section 14.
 
Removal for Cause
 
24


Section 15.
 
Obligations of Resigning or Removed Collateral Manager
 
27


Section 16.
 
Representations and Warranties
 
27


Section 17.
 
Limited Recourse; No Petition
 
31


Section 18.
 
Notices
 
32


Section 19.
 
Binding Nature of Agreement; Successors and Assigns
 
33


Section 20.
 
Entire Agreement; Amendment
 
34


Section 21.
 
Governing Law
 
34


Section 22.
 
Submission to Jurisdiction
 
34


Section 23.
 
Waiver of Jury Trial
 
34


Section 24.
 
Conflict with the Indenture
 
35


Section 25.
 
Subordination; Assignment of Agreement
 
35


Section 26.
 
Indulgences Not Waivers
 
35


Section 27.
 
Costs and Expenses
 
35


Section 28.
 
Third Party Beneficiary
 
36


Section 29.
 
Titles Not to Affect Interpretation
 
36


Section 30.
 
Execution to Counterparts
 
36


Section 31.
 
Provisions Separable
 
36









--------------------------------------------------------------------------------




COLLATERAL MANAGEMENT AGREEMENT
THIS COLLATERAL MANAGEMENT AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of May 28, 2015, is
entered into by and between FS SENIOR FUNDING LTD., an exempted company
incorporated with limited liability in the Cayman Islands, as issuer (the
“Issuer”), and FIFTH STREET SENIOR FLOATING RATE CORP., a Delaware corporation,
as collateral manager (together with its successors and permitted assigns, the
“Collateral Manager”).
WITNESSETH:
WHEREAS, the Notes will be issued pursuant to an indenture to be dated as of the
date hereof (the “Indenture”), between the Issuer, FS Senior Funding CLO LLC, as
co-issuer (the “Co-Issuer”) and Wells Fargo Bank, National Association, as
trustee (the “Trustee”);
WHEREAS, the Issuer intends to pledge all Collateral Obligations and the other
Assets, all as set forth in the Indenture, to the Trustee as security for the
Issuer’s obligations under the Indenture;
WHEREAS, the Issuer desires to appoint Fifth Street Senior Floating Rate Corp.
as the Collateral Manager to provide the services described herein and Fifth
Street Senior Floating Rate Corp. desires to accept such appointment;
WHEREAS, the Indenture authorizes the Issuer to enter into this Agreement,
pursuant to which the Collateral Manager agrees to perform, on behalf of the
Issuer, certain investment management duties with respect to the acquisition,
administration and disposition of Assets in the manner and on the terms set
forth herein and to perform such additional duties as are consistent with the
terms of this Agreement and the Indenture as the Issuer may from time to time
reasonably request; and
WHEREAS, the Collateral Manager has the capacity to provide the services
required hereby and is prepared to perform such services upon the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein set forth and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
Section 1.Definitions.
(a)    As used in this Agreement:
“1940 Act” shall mean the Investment Company Act of 1940, as amended.
“Advisers Act” shall mean the U.S. Investment Advisers Act of 1940, as amended.
“Aggregate Collateral Management Fees” shall have the meaning set forth in
Section 8(a).

1



--------------------------------------------------------------------------------




“Agreement” shall have the meaning set forth in the preamble.
“Approved Replacement” shall have the meaning set forth in Section 14(a)(vi).
“Authority” shall mean any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
administrative tribunal, central bank, public office, court, arbitration or
mediation panel, or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of government,
including the SEC, the stock exchanges, any federal, state, territorial, county,
municipal or other government or governmental agency, arbitrator, board, body,
branch, bureau, commission, court, department, instrumentality, master,
mediator, panel, referee, system or other political unit or subdivision or other
entity of any of the foregoing, whether domestic or foreign.
“Cause” shall have the meaning set forth in Section 14(a).
“Client” shall mean, with respect to any specified Person, any Person or account
for which the specified Person provides investment management services or
investment advice.
“Collateral Management Fee” shall have the meaning set forth in Section 8(a).
“Collateral Management Fee Shortfall Amount” shall have the meaning set forth in
Section 8(a).
“Collateral Manager” shall have the meaning set forth in the preamble.
“Collateral Manager Breaches” shall have the meaning set forth in Section 10(a).
“Collateral Manager Offering Circular Information” shall mean the information
concerning the Collateral Manager in the Final Offering Circular set forth under
the headings “Risk Factors—Relating to the Collateral Manager”, “Risk
Factors—Relating to Certain Conflicts of Interest—Certain conflicts of interest
relating to the Collateral Manager and its Affiliates”, and “The Collateral
Manager”.
“Collateral Manager Standard” shall mean the standard of care set forth in
Section 2(a).
“Cumulative Deferred Management Fee” shall have the meaning set forth in Section
8(a).
“Current Deferred Management Fee” shall have the meaning set forth in Section
8(a).
“Expenses” shall have the meaning set forth in Section 10(b).
“Fifth Preliminary Offering Circular” shall mean shall mean the Fifth
Preliminary Offering Circular, dated May 4, 2015, with respect to the Offered
Securities.
“Fifth Street Entities” shall have the meaning set forth in Section 14(a)(iv).

2



--------------------------------------------------------------------------------




“Final Offering Circular” shall mean the Final Offering Circular, dated as of
May 26, 2015, with respect to the Offered Securities and any information in any
amendment or supplement to the Final Offering Circular.
“Fourth Preliminary Offering Circular” shall mean shall mean the Fourth
Preliminary Offering Circular, dated May 1, 2015, with respect to the Offered
Securities.
“Governmental Authorizations” shall mean all franchises, permits, licenses,
approvals, consents and other authorizations of all Authorities.
“Governmental Filings” shall mean all filings, including franchise and similar
tax filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Authorities.
“Indemnified Party” shall have the meaning set forth in Section 10(b).
“Indenture” shall have the meaning set forth in the recitals hereto.
“Independent Investment Professional” shall have the meaning set forth in
Section 5(a).
“Instrument of Acceptance” shall have the meaning set forth in Section 12(c).
“Internal Policies” shall have the meaning set forth in Section 3(c).
“Issuer” shall have the meaning set forth in the preamble.
“Key Person” shall have the meaning set forth in Section 14(a)(vi).
“Losses” shall have the meaning set forth in Section 10(b).
“Material Adverse Effect” shall mean, with respect to any event or circumstance,
a material adverse effect on (a) the business, financial condition (other than
the performance of the Assets) or operations of the Issuer, taken as a whole,
(b) the validity or enforceability of the Indenture, this Agreement or the
Issuer’s Amended and Restated Memorandum and Articles of Association or (c) the
existence, perfection, priority or enforceability of the Trustee’s lien on the
Assets.
“Offering Circular” shall mean, collectively, the Final Offering Circular, the
Preliminary Offering Circular and the Second Preliminary Offering Circular, the
Third Preliminary Offering Circular, the Fourth Preliminary Offering Circular
and the Fifth Preliminary Offering Circular.
“Organizational Instruments” shall mean the memorandum and articles of
association or certificate of incorporation and bylaws (or the comparable
documents for the applicable jurisdiction), in the case of a corporation, or the
partnership agreement, in the case of a partnership, or the certificate of
formation and limited liability company agreement (or the comparable documents
for the applicable jurisdiction), in the case of a limited liability company.

3



--------------------------------------------------------------------------------




“Owner” shall mean, with respect to any Person, any direct or indirect
shareholder, member, partner or other equity or beneficial owner thereof.
“Preliminary Offering Circular” shall mean the Preliminary Offering Circular,
dated March 20, 2015, with respect to the Offered Securities.
“Principal Transaction” shall mean any transaction that requires the consent of
the Issuer under Section 206(3) of the Advisers Act.
“Registered Investment Adviser” shall mean a Person duly registered as an
investment adviser in accordance with and pursuant to Section 203 of the
Advisers Act.
“Related Person” shall mean, with respect to any Person, the owners of the
equity interests therein, directors, officers, employees, personnel, managers,
agents and professional advisors thereof.
“Responsible Officer” shall mean, with respect to any Person, any duly
authorized director, officer or manager of such Person with direct
responsibility for the administration of the applicable agreement and also, with
respect to a particular matter, any other duly authorized director, officer or
manager of such Person to whom such matter is referred because of such
director’s, officer’s or manager’s knowledge of and familiarity with the
particular subject. Each party may receive and accept a certification of the
authority of any other party as conclusive evidence of the authority of any
Person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.
“Second Preliminary Offering Circular” shall mean shall mean the Second
Preliminary Offering Circular, dated April 15, 2015, with respect to the Offered
Securities.
“Section 28(e)” shall have the meaning set forth in Section 3(b).
“Statement of Cause” shall have the meaning set forth in Section 14(a).
“Termination Notice” shall have the meaning set forth in Section 14(a).
“Third Preliminary Offering Circular” shall mean shall mean the Third
Preliminary Offering Circular, dated April 27, 2015, with respect to the Offered
Securities.
“Transaction” shall mean any action taken by the Collateral Manager on behalf of
the Issuer with respect to the Assets, including, without limitation, (i)
selecting the Collateral Obligations and Eligible Investments to be acquired,
sold, terminated or otherwise disposed of by the Issuer or any Issuer
Subsidiary, (ii) investing and reinvesting the Assets, (iii) amending, waiving
and/or taking any other action commensurate with managing the Assets and (iv)
instructing the Trustee with respect to any acquisition, disposition or tender
of, or Offer with respect to, a Collateral Obligation, Equity Security, Eligible
Investment or other assets received in respect thereof in the open market or
otherwise by the Issuer.

4



--------------------------------------------------------------------------------




“Trustee” shall have the meaning set forth in the recitals hereto.
(b)    Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Indenture. The following rules apply
to the use of defined terms and the interpretation of this Agreement: (i) the
singular includes the plural and the plural includes the singular; (ii) “or” is
not exclusive (unless preceded by “either”) and “include” and “including” are
not limiting; (iii) unless the context otherwise requires, references to
agreements shall be deemed to mean and include such agreements as the same may
be amended, supplemented, waived and otherwise modified from time to time; (iv)
a reference to a law includes any amendment or modification to such law and any
rules or regulations issued thereunder or any law enacted in substitution or
replacement therefor; (v) a reference to a Person includes its successors and
assigns; (vi) a reference to a Section without further reference is to the
relevant Section of this Agreement; (vii) the headings of the Sections and
subsections are for convenience and shall not affect the meaning of this
Agreement; (viii) “writing”, “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form
(including telefacsimile and electronic mail); (ix) “hereof”, “herein”,
“hereunder” and comparable terms refer to the entire instrument in which such
terms are used and not to any particular article, section or other subdivision
thereof or attachment thereto; and (x) references to any gender include any
other gender, masculine, feminine or neuter, as the context requires.
Section 2.    General Duties and Authority of the Collateral Manager.
(a)    Fifth Street Senior Floating Rate Corp. is hereby appointed as Collateral
Manager of the Issuer for the purpose of performing certain investment
management functions including, without limitation, supervising and directing
the investment and reinvestment of the Collateral Obligations and Eligible
Investments and performing certain administrative and advisory functions on
behalf of the Issuer in accordance with the applicable provisions of this
Agreement and the Indenture and Fifth Street Senior Floating Rate Corp. hereby
accepts such appointment. The Collateral Manager will perform its obligations
hereunder and under the Indenture with reasonable care and in good faith, (i) in
a manner which the Collateral Manager believes to be consistent with the
practices and procedures followed by institutional managers of national standing
relating to assets of the same nature and character as the Collateral
Obligations and (ii) substantially in accordance with its existing practices and
procedures with respect to investing in assets of the nature and character of
the Assets (the “Collateral Manager Standard”). To the extent not inconsistent
with the foregoing, the Collateral Manager will follow its customary standards,
policies and procedures in performing its duties under this Agreement and the
Indenture.
(b)    Subject to Section 2(a), Section 2(c)(i), Section 2(e), Section 5,
Section 7 and Section 10, and to the applicable provisions of the Indenture, the
Collateral Manager shall, and is hereby authorized to:
(i)    select the Collateral Obligations and Eligible Investments to be
acquired, sold, terminated or otherwise disposed of by the Issuer or any Issuer
Subsidiary;
(ii)    invest and reinvest the Assets as provided in the Indenture;

5



--------------------------------------------------------------------------------




(iii)    instruct the Issuer or the Trustee (as applicable) with respect to any
acquisition, disposition or tender of, or Offer with respect to, a Collateral
Obligation, Equity Security, Eligible Investment, asset held by the Issuer or
any Issuer Subsidiary or other assets received in respect thereof in the open
market or otherwise by the Issuer; and
(iv)    perform all other tasks and take all other actions that any of the
Indenture, the Master Transfer Agreement, the Class A-R Note Purchase Agreement
or this Agreement specify are to be taken by the Collateral Manager.
The Collateral Manager shall, and is hereby authorized to, perform its
obligations hereunder and under the Indenture in a manner which is consistent
with the terms hereof and the applicable terms of the Indenture. The Collateral
Manager will not be bound to comply with any supplement to the Indenture,
however, until it has received a copy of any such supplement from the Issuer or
the Trustee and unless the Collateral Manager has consented thereto, as provided
in the Indenture.
Notwithstanding anything to the contrary in this Section 2(b), none of the
services performed by the Collateral Manager shall result in or be construed as
resulting in an obligation to perform any of the following: (i) the Collateral
Manager acting repeatedly or continuously as an intermediary in securities for
the Issuer; (ii) the Collateral Manager providing investment banking services to
the Issuer; or (iii) the Collateral Manager having direct contact with, or
actively soliciting or finding, outside investors to invest in the Issuer.
(c)    Subject to the provisions concerning its general duties and obligations
as set forth in paragraphs (a) and (b) above, and to the terms of the Indenture,
the Collateral Manager shall provide, and is hereby authorized to provide, the
following services to the Issuer:
(i)    The Collateral Manager shall perform the investment-related duties and
functions (including, without limitation, the furnishing of Issuer Orders and
Responsible Officer’s certificates) as are expressly required hereunder and
under the Indenture with regard to acquisitions, sales or other dispositions of
Collateral Obligations, Equity Securities, Eligible Investments and other assets
permitted to be acquired or sold under, and subject to, the Indenture (including
any proceeds received by way of Offers, workouts and restructurings of assets
owned by the Issuer) and shall comply with the requirements in the Indenture.
The Collateral Manager shall have no obligation to perform any other duties
other than as expressly specified herein, in the Indenture as applicable to it,
and the Collateral Manager shall be subject to no implicit obligations of any
kind. The Issuer hereby irrevocably (except as provided below) appoints the
Collateral Manager as its true and lawful agent and attorney-in-fact (with full
power of substitution) in its name, place and stead and at its expense, in
connection with the performance of its duties provided for in this Agreement, in
the Indenture including, without limitation, the following powers: (A) to give
or cause to be given any necessary receipts or acquittance for amounts collected
or received hereunder or thereunder, (B) to make or cause to be made all
necessary transfers of the Collateral Obligations, Equity Securities and
Eligible Investments in connection with any acquisition, sale, termination or
other disposition made pursuant hereto and the Indenture, (C) to execute (under
hand, under seal or as a deed) and deliver or cause to be executed and delivered
on behalf of the Issuer all necessary or appropriate bills of sale, assignments,
agreements and other instruments in connection with any such acquisition,

6



--------------------------------------------------------------------------------




sale, termination or other disposition and (D) to execute (under hand, under
seal or as a deed) and deliver or cause to be executed and delivered on behalf
of the Issuer any consents, votes, proxies, waivers, notices, amendments,
modifications, agreements, instruments, orders or other documents in connection
with or pursuant to this Agreement or the Indenture relating to any Collateral
Obligation, Equity Security or Eligible Investment. The Issuer hereby ratifies
and confirms all that such attorney-in-fact (or any substitute) shall lawfully
do hereunder and pursuant hereto and authorizes such attorney-in-fact to
exercise full discretion and act for the Issuer in the same manner and with the
same force and effect as the members, managers or officers of the Issuer might
or could do in respect of the performance of such services, as well as in
respect of all other things the Collateral Manager deems necessary or incidental
to the furtherance or conduct of such services, subject in each case to the
other terms of this Agreement. The Issuer hereby authorizes such
attorney-in-fact, in its sole discretion (but subject to applicable law and the
provisions of this Agreement and the Indenture), to take all actions that it
considers reasonably necessary and appropriate in respect of the Assets, this
Agreement, the Indenture and the other Transaction Documents. Nevertheless, if
so requested by the Collateral Manager or by a purchaser of any Collateral
Obligation or Eligible Investment, the Issuer shall ratify and confirm any such
sale, termination or other disposition by executing and delivering to the
Collateral Manager or such purchaser all proper bills of sale, assignments,
releases, powers of attorney, proxies, other orders and other instruments as may
reasonably be designated in any such request. Except as otherwise set forth and
provided for herein, this grant of power of attorney is coupled with an
interest, and it shall survive and not be affected by the subsequent dissolution
or bankruptcy of the Issuer. Notwithstanding anything herein to the contrary,
the appointment herein of the Collateral Manager as the Issuer’s agent and
attorney-in-fact shall automatically cease and terminate upon any termination of
this Agreement or upon the effective date of the appointment of a successor
Collateral Manager following the resignation of the Collateral Manager pursuant
to Section 12 or any removal of the Collateral Manager pursuant to Section 14.
Each of the Collateral Manager and the Issuer shall take such other actions, and
furnish such certificates, opinions and other documents, as may be reasonably
requested by the other party hereto in order to effectuate the purposes of this
Agreement and to facilitate compliance with applicable laws and regulations and
the terms of this Agreement and the Indenture.
(ii)    The Collateral Manager shall instruct the Issuer with respect to the
acquisition of Collateral Obligations by the Issuer in accordance with the
Indenture.
(iii)    Pursuant to the terms of this Agreement and subject to any applicable
terms of the Indenture, the Collateral Manager shall monitor the Assets on
behalf of the Issuer on an ongoing basis and shall provide or cause to be
provided to the Issuer all reports, schedules and other data reasonably
available to the Collateral Manager that the Issuer is required to prepare and
deliver or cause to be prepared and delivered under the Indenture, in such forms
and containing such information required thereby, in reasonably sufficient time
for such required reports, schedules and data to be reviewed and delivered by or
on behalf of the Issuer to the parties entitled thereto under the Indenture. The
obligation of the Collateral Manager to furnish such reports, schedules and
other data is subject to the Collateral Manager’s timely receipt of necessary
information, reports, schedules and other data from the Person responsible for
the delivery or preparation thereof (including without limitation, Obligors of
the Collateral Obligations, Moody’s and the Trustee) and to any

7



--------------------------------------------------------------------------------




confidentiality restrictions with respect thereto. The Collateral Manager shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing reasonably believed by it to be genuine and to have been signed or
sent by a Person that the Collateral Manager reasonably believes in good faith
is duly authorized. The Collateral Manager also may rely upon any statement made
to it orally or by telephone and made by a Person the Collateral Manager
reasonably believes in good faith is duly authorized, and shall not incur any
liability for relying thereon. The Collateral Manager is entitled to rely on any
other information furnished to it by third parties that it reasonably believes
in good faith to be genuine.
(iv)    The Collateral Manager, on behalf of the Issuer, shall be responsible
for obtaining, to the extent reasonably practicable and to the extent such
information is readily available to it, any information concerning whether a
Collateral Obligation is a Discount Obligation or has become a Defaulted
Obligation, a Credit Risk Obligation, a Current Pay Obligation or a Credit
Improved Obligation.
(v)    The Collateral Manager may, subject to and in accordance with the
Indenture, as agent of the Issuer and on behalf of the Issuer, direct the
Trustee to take any of the following actions with respect to a Collateral
Obligation, Equity Security or Eligible Investment, as applicable:
(A)    purchase or otherwise acquire such Collateral Obligation or Eligible
Investment;
(B)    retain such Collateral Obligation, Equity Security or Eligible
Investment;
(C)    sell or otherwise dispose of such Collateral Obligation, Equity Security
or Eligible Investment (including any assets received by way of Offers, workouts
and restructurings on assets owned by the Issuer) in the open market or
otherwise;
(D)    if applicable, tender such Collateral Obligation, Equity Security or
Eligible Investment;
(E)    if applicable, consent to or refuse to consent to any proposed amendment,
modification, restructuring, exchange or waiver;
(F)    retain or dispose of any securities or other property (if other than
cash) received by the Issuer;
(G)    waive any default with respect to any Defaulted Obligation;
(H)    vote to accelerate the maturity of any Defaulted Obligation;
(I)    participate in a committee or group formed by creditors of an issuer or a
borrower under a Collateral Obligation, Equity Security or Eligible Investment;

8



--------------------------------------------------------------------------------




(J)    after or in connection with the payment in full of all amounts owed under
the Obligations and the termination without replacement of the Indenture or in
connection with any redemption of the Obligations, advise the Issuer as to when,
in the view of the Collateral Manager, it would be in the best interest of the
Issuer to liquidate the Issuer’s investment portfolio (and, if applicable, after
discharge of the Indenture) and render such assistance as may be necessary or
required by the Issuer in connection with such liquidation or any actions
necessary to effectuate a redemption of the Obligations;
(K)    advise and assist the Issuer with respect to the valuation of the Assets,
to the extent required or permitted by the Indenture;
(L)    provide strategic and financial planning (including advice on utilization
of assets), financial statements and other similar reports;
(M)    negotiate, modify or amend any indebtedness of the Issuer as authorized
by the Indenture in connection with an additional issuance of Obligations or a
Refinancing; and
(N)    exercise any other rights or remedies with respect to such Collateral
Obligation, Equity Security or Eligible Investment as provided in the Underlying
Instruments of the Obligor or issuer of such Assets or the other documents
governing the terms of such Assets or take any other action consistent with the
terms of this Agreement and the Indenture, which the Collateral Manager
reasonably and in good faith determines to be in the best interests of the
Issuer.
(vi)    The Collateral Manager may: (A) upon request of the Issuer, retain
accounting, tax, legal counsel and other professional services on behalf of the
Issuer as may be needed by the Issuer; and (B) consult on behalf of the Issuer
with each Rating Agency at such times as may be reasonably requested in
connection with each Rating Agency’s monitoring of the acquisition and
disposition of Collateral Obligations and each Rating Agency’s maintenance of
their ratings of the Secured Debt.
(vii)    In connection with the acquisition of any Collateral Obligation by the
Issuer, the Collateral Manager shall prepare, on behalf of the Issuer, the
information required to be delivered to the Trustee pursuant to the Indenture.
(viii)    Where the Collateral Manager executes on behalf of the Issuer an
agreement or instrument pursuant to which any security interest over any assets
of the Issuer is created or released, the Collateral Manager shall reasonably
promptly give written notice thereof to the Issuer and shall provide the Issuer
with such information and/or a copy of documentation in respect thereof as the
Issuer may reasonably require.
(d)    In performing its duties hereunder and when exercising its discretion and
judgment in connection with any transactions involving the Assets, the
Collateral Manager shall carry out any reasonable written directions of the
Issuer for the purpose of the Issuer’s compliance with its

9



--------------------------------------------------------------------------------




Organizational Instruments and the Indenture; provided that, such directions are
not inconsistent with any provision of this Agreement or the Indenture by which
the Collateral Manager is bound or prohibited by applicable law.
(e)    In providing services hereunder, the Collateral Manager may, without the
consent of any Person, delegate to third parties (including without limitation
its affiliates) the duties assigned to the Collateral Manager under this
Agreement, and employ third parties (including without limitation its
affiliates) to render advice (including investment advice), to provide services
to arrange for trade execution and otherwise provide assistance to the Issuer,
and to perform any of the Collateral Manager’s duties under this Agreement;
provided that, the Collateral Manager shall not (i) delegate investment advice
responsibilities including, without limitation, asset selection, credit review
and the negotiation and determination of the acquisition price of a Collateral
Obligation, to non-affiliates or (ii) be relieved of any of its duties hereunder
regardless of the performance of any services by third parties, including
affiliates.
Section 3.    Purchase and Sale Transactions; Brokerage.
(a)    The Collateral Manager, subject to and in accordance with the Indenture,
hereby agrees that it shall cause any Transaction to be conducted on terms and
conditions negotiated on an arm’s-length basis (except as otherwise expressly
required by the Indenture) and in accordance with applicable law. Except as
expressly permitted under the Indenture, no Assets (other than any Delayed
Drawdown Collateral Obligations or Revolving Collateral Obligations) shall be
purchased if such Assets may give rise to any obligation or liability on the
Issuer’s part to the Obligor or issuer thereof to take any action or make any
payment other than at the Issuer’s option.
(b)    To the extent required by applicable law, the Collateral Manager will use
all commercially reasonably efforts to obtain best execution (but shall have no
obligation to obtain the lowest price available) for all orders placed with
respect to any Transaction, in a manner permitted by law and in a manner it
believes to be in the best interests of the Issuer. Subject to the preceding
sentence, the Collateral Manager may, in the allocation of business, select
brokers and/or dealers with whom to effect trades on behalf of the Issuer and
may open cash trading accounts with such brokers and dealers; provided that,
none of the Assets may be credited to, held in or subject to the lien of the
broker or dealer with respect to any such account. In addition, subject to the
first sentence of this paragraph, the Collateral Manager may, in the allocation
of business, take into consideration research and other brokerage services
furnished to the Collateral Manager or its affiliates by brokers and dealers
which are not affiliates of the Collateral Manager; provided that, the
Collateral Manager in good faith believes that the compensation for such
services rendered by such brokers and dealers complies with the requirements of
Section 28(e) of the Exchange Act (“Section 28(e)”), or in the case of principal
or fixed income transactions for which the “safe harbor” of Section 28(e) is not
available, the amount of the spread charged is reasonable in relation to the
value of the research and other brokerage services provided. Such services may
be used by the Collateral Manager in connection with its other advisory
activities or investment operations. The Collateral Manager may aggregate sales
and purchase orders placed with respect to the Assets with similar orders being
made simultaneously for itself, its Affiliates or other accounts managed by the
Collateral Manager or by Affiliates of the Collateral Manager, if in the
Collateral Manager’s reasonable judgment such

10



--------------------------------------------------------------------------------




aggregation shall result in an overall economic benefit to the Issuer, taking
into consideration the advantageous selling or purchase price, brokerage
commission or other expenses, as well as the availability of such obligations or
securities on any other basis. In accounting for such aggregated order price,
commissions and other expenses may be apportioned on a weighted average basis.
The Issuer acknowledges and agrees that (i) the determination by the Collateral
Manager of any benefit to the Issuer will be subjective and will represent the
Collateral Manager’s evaluation at the time that the Issuer will be benefited by
relatively better purchase or sale prices, lower brokerage commissions, lower
transaction costs and expenses and beneficial timing of transactions or any
combination of any of these and/or other factors and (ii) the Collateral Manager
shall be fully protected with respect to any such determination to the extent
the Collateral Manager acts in accordance with the Collateral Manager Standard.
(c)    The Collateral Manager may, from time to time, be presented with
investment opportunities that fall within the investment objectives of the
Issuer, of the Collateral Manager and its Affiliates, of Clients of the
Collateral Manager or its Affiliates and of Persons with whom the Collateral
Manager has entered into co-investment arrangements. In such circumstances, the
Collateral Manager expects to allocate such opportunities among the Collateral
Manager, its Affiliates, Clients of the Collateral Manager or its Affiliates and
any other Persons with whom the Collateral Manager has entered into any
co-investment arrangement, as applicable, in accordance with the allocation
policy of the Collateral Manager, as such policy may be amended from time to
time, and on a basis that the Collateral Manager determines in good faith is
appropriate taking into consideration such factors as any allocation and/or
co-investment policy agreed to with any such Persons, as applicable, and the
contractual and legal duties owed to such Persons, as applicable, the primary
investment mandates of each, the capital available to each, any restrictions on
investment applicable thereto, the sourcing of the transaction, the size of the
transaction, the amount of potential follow-on investing that may be required
for such investment and the other investments held by each, the relation of such
opportunity to the investment strategy thereof, reasons of portfolio balance,
the remaining investment or reinvestment period thereof and any other
consideration deemed relevant by the Collateral Manager in good faith. The
Collateral Manager will use reasonable efforts to allocate investment
opportunities across the Persons for which such opportunities are appropriate in
a manner that is fair and equitable over time and that the Collateral Manager
believes, in its reasonable business judgment, to be appropriate and in
accordance with (1) its internal conflict of interest and allocation policies
(as the same may be amended from time to time, the “Internal Policies”), (2) any
allocation and/or co-investment policy or agreement entered into with any such
Person, as each may be amended from time to time, and (3) the requirements of
applicable law.
(d)    The Collateral Manager may effect Client cross Transactions where the
Collateral Manager causes a Transaction to be effected between the Issuer and
another Client of the Collateral Manager or any of its Affiliates at any time
that the Collateral Manager believes such Transaction to be fair to the Issuer
and its other Client. The Collateral Manager may direct the Issuer to acquire or
dispose of Collateral Obligations in trades between the Issuer and other Clients
of the Collateral Manager or its Affiliates in accordance with applicable
contractual and regulatory requirements. In such case, the Collateral Manager
and such Affiliates may have a potentially conflicting division of loyalties and
responsibilities regarding the Issuer and the other parties to such trade. Under

11



--------------------------------------------------------------------------------




certain circumstances, the Collateral Manager and its Affiliates may determine
that it is appropriate to avoid such conflicts by purchasing or selling a
Collateral Obligation at a fair value that has been calculated pursuant to the
Collateral Manager’s valuation procedures to another Client of the Collateral
Manager or such Affiliates.
(e)    In addition, in the future and with the prior blanket authorization of
the Issuer, which can be revoked at any time thereafter, the Collateral Manager
may enter into agency cross transactions where it or any of its Affiliates acts
as broker for the Issuer and for the other party to the transaction, to the
extent permitted under applicable law.
(f)    The Issuer acknowledges and agrees that the Collateral Manager or any of
its Affiliates may acquire or sell Assets, for its own account or for the
accounts of its Clients, without either requiring or precluding the acquisition
or sale of such Assets for the account of the Issuer. Such investments may be
the same or different from those made on behalf of the Issuer. The Issuer
acknowledges that the Collateral Manager and its Affiliates may enter into, for
their own accounts or for the accounts of others, credit default swaps relating
to Obligors and issuers with respect to the Collateral Obligations and Eligible
Investments included in the Assets.
Section 4.    Additional Activities of the Collateral Manager.
Nothing herein shall prevent the Collateral Manager or any of its Affiliates
from engaging in other businesses, or from rendering services of any kind to the
Issuer, the Trustee, the Placement Agent, any Holder or their respective
Affiliates or any other Person or entity regardless of whether such business is
in competition with the Issuer or otherwise. Without limiting the generality of
the foregoing, partners, members, managers, shareholders, directors, officers,
employees and agents of the Collateral Manager, Affiliates of the Collateral
Manager, and the Collateral Manager may:
(a)    serve as managers or directors (whether supervisory or managing),
officers, employees, members, shareholders, partners, agents, nominees or
signatories for the Issuer or any Affiliate thereof, or for any Obligor or
issuer in respect of any of the Collateral Obligations, Equity Securities or
Eligible Investments or any Affiliate thereof, to the extent permitted by their
respective Organizational Instruments and Underlying Instruments, as from time
to time amended, or by any resolutions duly adopted by the Issuer, its
Affiliates or any Obligor or issuer in respect of any of the Collateral
Obligations, Eligible Investments or Equity Securities (or any Affiliate
thereof) pursuant to their respective Organizational Instruments or otherwise,
and neither the Holders of any Class of Obligations nor the Issuer shall have
the right to any such fees;
(b)    receive fees for services of whatever nature, including, without
limitation, origination, closing, structuring and other fees, rendered to the
Obligor or issuer in respect of any of the Collateral Obligations, Eligible
Investments or Equity Securities or any Affiliate thereof (which fees shall be
for the benefit of the Collateral Manager’s own account);
(c)    be retained to provide services unrelated to this Agreement to the Issuer
or its Affiliates and be paid therefor, on an arm’s-length basis;

12



--------------------------------------------------------------------------------




(d)    be a secured or unsecured creditor of, or hold a debt obligation of or
equity interest in, the Issuer or any Affiliate thereof or any Obligor or issuer
of any Collateral Obligation, Eligible Investment or Equity Security or any
Affiliate thereof;
(e)    subject to the applicable provisions of this Agreement and the Indenture,
sell any Collateral Obligation or Eligible Investment to, or purchase or acquire
any Collateral Obligation or Equity Security from, the Issuer while acting in
the capacity of principal or agent;
(f)    underwrite, arrange, structure, originate, syndicate, act as a
distributor of or make a market in any Collateral Obligation, Equity Security or
Eligible Investment;
(g)    act as an advisor, including as a restructuring advisor or financial
advisor, to Obligors or issuers in respect of any of the Collateral Obligations,
Eligible Investments or Equity Securities or any Affiliate thereof, or to other
interested parties, such as bondholders, equityholders, “creditors’ committees”
and potential purchasers;
(h)    serve as a member of any “creditors’ board”, “creditors’ committee” or
similar creditor group with respect to any Collateral Obligation, Defaulted
Obligation, Eligible Investment or Equity Security; or
(i)    act as collateral manager, portfolio manager, investment manager and/or
investment adviser or sub-adviser for Persons issuing securities backed by loans
and other assets similar to the Assets, collateralized loan obligation vehicles,
separately managed accounts, private funds or other pooled investment vehicles
and other similar investment vehicles owned in whole or in part by any of the
Collateral Manager, any Affiliate thereof, any other Related Person or any
non-affiliated third party.
As a result, such individuals and Persons may possess information relating to
Obligors and issuers of Collateral Obligations that is (a) not known to or (b)
known but restricted as to its use by the individuals at the Collateral Manager
responsible for monitoring the Collateral Obligations and performing the other
obligations of the Collateral Manager under this Agreement. Each of such
ownership and other relationships may result in securities laws restrictions on
transactions in such securities by the Issuer and otherwise create conflicts of
interest for the Issuer. The Issuer acknowledges and agrees that, in all such
instances, the Collateral Manager and its Affiliates may in their discretion
make investment recommendations and decisions that may be the same as or
different from those made with respect to the Issuer’s investments and they have
no duty, in making or managing such investments, to act in a way that is
favorable to the Issuer.
The Issuer acknowledges that the Collateral Manager does not expect to maintain
information barriers with respect to confidential communications which restrict
the Collateral Manager from purchasing securities for itself, its Affiliates or
its Clients. The officers, employees or Affiliates of the Collateral Manager may
possess information relating to Obligors and issuers of Collateral Obligations
that is not known to the individuals at the Collateral Manager responsible for
monitoring the Collateral Obligations and performing the other obligations under
this Agreement. The Collateral Manager may from time to time come into
possession of material non-public

13



--------------------------------------------------------------------------------




information that limits the ability of the Collateral Manager to effect a
transaction for the Issuer, and the Issuer's investments may be constrained as a
consequence of the Collateral Manager's inability to use such information for
advisory purposes or otherwise to effect transactions that otherwise may have
been initiated on behalf of the Issuer.
The Collateral Manager in its discretion may not, or if prohibited by applicable
law will not, acquire or sell Collateral Obligations, Equity Securities or
Eligible Investments issued by (i) Persons of which the Collateral Manager, any
of its Affiliates or any of its officers, directors or employees are directors
or officers, (ii) Persons of which the Collateral Manager, or any of its
respective Affiliates act as principal or (iii) Persons about which the
Collateral Manager or any of its Affiliates have material non-public information
which the Collateral Manager deems would prohibit it from advising as to the
trading of such obligations or securities in accordance with applicable law.
It is understood that the Collateral Manager and any of its Affiliates may
engage in any other business and furnish investment management and advisory
services to others, including Persons which may have investment policies similar
to those followed by the Collateral Manager with respect to the Assets and which
may own obligations or securities of the same class, or which are of the same
type, as the Collateral Obligations or the Eligible Investments or other
obligations or securities of the Obligors or issuers of the Collateral
Obligations or the Eligible Investments. The Collateral Manager will be free, in
its sole discretion, to make recommendations to others, or effect transactions
on behalf of itself or for others, which may be the same as or different from
those effected with respect to the Assets. Nothing in the Indenture and this
Agreement shall prevent the Collateral Manager or any of its Affiliates, acting
either as principal or agent on behalf of others, from buying or selling, or
from recommending to or directing any other account to buy or sell, at any time,
obligations or securities of the same kind or class, or obligations or
securities of a different kind or class of the same Obligor or issuer, as those
directed by the Collateral Manager to be purchased or sold on behalf of the
Issuer. It is understood that, to the extent permitted by applicable law, the
Collateral Manager, its Owners, their Affiliates or their respective Related
Persons or any member of their families or a Person or entity advised by the
Collateral Manager may have an interest in a particular transaction or in
obligations or securities of the same kind or class, or obligations or
securities of a different kind or class of the same Obligor or issuer, as those
whose acquisition or sale the Collateral Manager may direct hereunder. If, in
light of market conditions and investment objectives, the Collateral Manager
determines that it would be advisable to purchase the same Collateral Obligation
both for the Issuer, the Collateral Manager, any of its Affiliates, any Client
of the Collateral Manager or of its Affiliates and any other Person with whom
the Collateral Manager has entered into any co-investment arrangement, as
applicable, the Collateral Manager will use reasonable efforts to allocate such
investment opportunities across such Persons for which such opportunities that
the Collateral Manager believes, in its reasonable business judgment, to be
appropriate and in accordance with (i) its Internal Policies, (ii) any
allocation and/or co-investment policy or agreement entered into with any such
Person, as applicable, as each may be amended from time to time, and (iii) any
applicable requirements of the Advisers Act. The Issuer agrees that, in the
course of managing the Collateral Obligations held by the Issuer, the Collateral
Manager may consider its relationships with its Clients (including Obligors and
issuers) and its Affiliates. The

14



--------------------------------------------------------------------------------




Collateral Manager may decline to make a particular investment for the Issuer in
view of such relationships.
The Issuer acknowledges and agrees that the Collateral Manager and its
Affiliates may make and/or hold investments on behalf of themselves or on behalf
of their respective Clients in an Obligor’s or issuer’s obligations or
securities that may be pari passu, senior or junior in ranking to an investment
in such Obligor’s or issuer’s obligations or securities made and/or held by the
Issuer, or otherwise may have interests different from or adverse to those of
the Issuer and may consider such interests in the course of managing the
Collateral Obligations held by the Issuer.
Section 5.    Conflicts of Interest.
(a)    The Issuer shall appoint an Independent third party to act on behalf of
the Issuer (such party, the “Independent Investment Professional”) with respect
to Principal Transactions and, if referred thereto by the Collateral Manager in
its sole discretion, other actual or potential conflicts of interest relating to
the Collateral Manager, its Affiliates and any other Related Persons. Decisions
of the Independent Investment Professional shall be binding on the Collateral
Manager, the Issuer, the Holders of the Obligations and the beneficial owners
thereof.
(b)    The Independent Investment Professional (i) shall be an Independent
Person appointed by the Issuer (or at the request of the Issuer, selected by the
Collateral Manager), (ii) when requested to do so by the Collateral Manager,
shall be required to assess the potential conflicts and merits of each
applicable Principal Transaction and either grant or withhold consent to such
Principal Transaction in its sole judgment, and (iii) shall be Independent with
respect to the Issuer, the Collateral Manager and their respective Affiliates
and not be (A) affiliated with the Issuer (other than as a Holder or beneficial
owner of an Obligation or as a passive investor in the Issuer or an Affiliate of
the Issuer) or the Collateral Manager or (B) involved in the daily
administration of the Issuer or the Collateral Manager.
(c)    The Issuer (i) shall be responsible for any fees relating to the services
provided by the Independent Investment Professional and shall reimburse the
Independent Investment Professional for its out-of-pocket expenses and (ii) may
indemnify the Independent Investment Professional to the maximum extent
permitted by law, subject to terms and conditions satisfactory to the Collateral
Manager.
Section 6.    Records; Confidentiality.
The Collateral Manager shall maintain or cause to be maintained appropriate
books of account and records relating to its services performed hereunder, and
such books of account and records shall be accessible for inspection by
representatives of the Issuer, the Trustee, the Holders and the Independent
accountants appointed by the Collateral Manager on behalf of the Issuer pursuant
to Section 10.9 of the Indenture at any time during normal business hours and
upon not less than three Business Days’ prior notice. The Collateral Manager
shall keep confidential any and all information obtained in connection with the
services rendered hereunder and shall not disclose any such information to
non-affiliated third parties (excluding any Holders of the Obligations)

15



--------------------------------------------------------------------------------




except (a) with the prior written consent of the Issuer, (b) such information as
a Rating Agency shall reasonably request in connection with its rating of the
Obligations or supplying credit ratings or estimates on any obligation included
in the Assets, (c) in connection with establishing trading or investment
accounts or otherwise in connection with effecting Transactions on behalf of the
Issuer, (d) as required by (i) applicable law, regulation, court order, or a
request by a governmental regulatory agency with jurisdiction over the
Collateral Manager or any of its Affiliates, (ii) the rules or regulations of
any self-regulating organization, body or official having jurisdiction over the
Collateral Manager or any of its Affiliates or (iii) the Irish Stock Exchange,
(e) to its professional advisors (including, without limitation, legal, tax and
accounting advisors) and consultants, (f) such information as shall have been
publicly disclosed other than in known violation of this Agreement or the
provisions of the Indenture or shall have been obtained by the Collateral
Manager on a non-confidential basis, (g) to nationally recognized statistical
rating agencies in accordance with Rule 17g-5 under the Exchange Act, (h) such
information as is necessary or appropriate to disclose so that the Collateral
Manager may perform its duties hereunder, under the Indenture or any other
Transaction Document or (i) general performance information which may be used by
the Collateral Manager, its Affiliates or Owners in connection with their
marketing activities. Notwithstanding the foregoing, it is agreed that the
Collateral Manager may disclose (i) that it is serving as collateral manager of
the Issuer, (ii) the nature, aggregate principal amount and overall performance
of the Issuer’s Assets, (iii) the amount of earnings on the Assets, (iv) such
other information about the Issuer, the Assets and the Obligations as is
customarily disclosed by managers of collateralized loan obligations and (v)
each of its respective employees, representatives or other agents may disclose
to any and all Persons, without limitation, the United States federal income tax
treatment and United States federal income tax structure of the transactions
contemplated by the Indenture, this Agreement and the related documents and all
materials of any kind (including opinions and other tax analyses) that are
provided to them relating to such United States federal income tax treatment and
United States income tax structure. For purposes of this Section 6, the Holders
of the Obligations shall not be considered “non-affiliated third parties.”
Section 7.    Obligations of Collateral Manager.
In accordance with the Collateral Manager Standard, the Collateral Manager shall
take care to avoid taking any action that would (a) materially adversely affect
the status of the Issuer for purposes of United States federal or state law, or
other law that is known by the Collateral Manager to be applicable to the
Issuer, (b) not be permitted by the Issuer’s Organizational Instruments, copies
of which the Collateral Manager acknowledges the Issuer has provided to the
Collateral Manager, (c) violate any law, rule or regulation of any governmental
body or agency having jurisdiction over the Issuer, including, without
limitation, actions which would violate any United States federal, state or
other applicable securities law that is known by the Collateral Manager to be
applicable to it and, in each case, the violation of which would have a Material
Adverse Effect on the Issuer or have a material adverse effect on the ability of
the Collateral Manager to perform its obligations hereunder, (d) require
registration of the Issuer or the pool of Assets as an “investment company”
under Section 8 of the 1940 Act, or (e) knowingly and willfully adversely affect
the interests of the Holders of the Obligations in the Assets in any material
respect (other than (i) as expressly permitted hereunder or under the Indenture
or (ii) in connection with any action taken in the ordinary course

16



--------------------------------------------------------------------------------




of business of the Collateral Manager in accordance with its fiduciary duties to
its Clients). If the Collateral Manager is directed by the Issuer or the
requisite Holders of the Obligations, as applicable, to take any action which
would, or could reasonably be expected to, in each case in its reasonable
business judgment, have any such consequences, the Collateral Manager shall
promptly notify the Issuer that such action would, or could reasonably be
expected to, in each case in its reasonable business judgment, have one or more
of the consequences set forth above and shall not take such action unless the
Issuer then requests the Collateral Manager to do so and both a Majority of the
Controlling Class and a Majority of the Subordinated Notes have consented
thereto in writing. Notwithstanding any such request, the Collateral Manager
may, in its sole discretion, choose not to take such action unless (1)
arrangements satisfactory to it are made to insure or indemnify the Collateral
Manager, Affiliates of the Collateral Manager and stockholders, partners,
members, managers, directors, officers or employees of the Collateral Manager or
such Affiliates from any liability and expense it may incur as a result of such
action and (2) if the Collateral Manager so requests in respect of a question of
law, the Issuer delivers to the Collateral Manager an opinion of counsel (from
outside counsel satisfactory to the Collateral Manager) that the action so
requested does not violate any material law, rule or regulation of any
governmental body or agency having jurisdiction over the Issuer or over the
Collateral Manager. Neither the Collateral Manager, its Affiliates, nor
stockholders, partners, members, managers, directors, officers or employees of
the Collateral Manager or of its Affiliates shall be liable to the Issuer or any
other Person, except as provided in Section 10. Notwithstanding anything
contained in this Agreement to the contrary, any indemnification or insurance by
the Issuer provided for in this Section 7 or Section 10 shall be payable out of
the Assets in accordance with the Priority of Distributions, and the Collateral
Manager may take into account such Priority of Distributions in determining
whether any proposed indemnity arrangements contemplated by this Section 7 are
satisfactory.
Section 8.    Compensation.
(a)    As compensation for the performance of its obligations as Collateral
Manager, the Collateral Manager under this Agreement and the Indenture will be
entitled to receive on each Distribution Date (in accordance with the Priority
of Distributions) a fee, which will accrue quarterly in arrears on each
Distribution Date (prorated for the related Interest Accrual Period), in an
amount equal to 0.40% per annum (calculated on the basis of the actual number of
days in the applicable Collection Period divided by 360) of the Fee Basis Amount
at the beginning of the Collection Period relating to such Distribution Date
(the "Collateral Management Fee"); provided that the Collateral Management Fees
due on any Distribution Date shall not include any such fees (or any portion
thereof) that have been waived or deferred by the Collateral Manager pursuant to
this Agreement no later than the Determination Date immediately prior to such
Distribution Date. The Collateral Management Fees will be payable on each
Distribution Date to the extent of funds available for such purpose in
accordance with the Priority of Distributions.
The Collateral Management Fee is payable on each Distribution Date only to the
extent that sufficient Interest Proceeds or Principal Proceeds are available in
accordance with the Priority of Distributions. To the extent the Collateral
Management Fee is not paid on a Distribution Date due to insufficient Interest
Proceeds or Principal Proceeds (and such fee was not voluntarily deferred

17



--------------------------------------------------------------------------------




or waived by the Collateral Manager), the Collateral Management Fee due on such
Distribution Date (or the unpaid portion thereof, as applicable, the "Collateral
Management Fee Shortfall Amount") will be automatically deferred for payment on
the succeeding Distribution Date, with interest, in accordance with the Priority
of Distributions. Interest on the Collateral Management Fee Shortfall Amounts
shall accrue at LIBOR + 0.25% for the period beginning on the first Distribution
Date on which the related Collateral Management Fee was due (and not paid)
through the Distribution Date on which such Collateral Management Fee Shortfall
Amount (including accrued interest) is paid.
At the option of the Collateral Manager, by written notice to the Trustee, no
later than the Determination Date immediately prior to such Distribution Date,
on each Distribution Date, (i) all or a portion of the Collateral Management Fee
or the Collateral Management Fee Shortfall Amount (including accrued interest
thereon) due and owing on such Distribution Date may be deferred for payment on
a subsequent Distribution Date, without interest (the "Current Deferred
Management Fee") and (ii) all or a portion of the previously deferred Collateral
Management Fees or Collateral Management Fee Shortfall Amounts (including
accrued interest thereon) (collectively, the "Cumulative Deferred Management
Fee") may be declared due and payable and will be payable in accordance with the
Priority of Distributions. At such time as the Obligations are redeemed or
repaid in whole in connection with an Optional Redemption (other than a
Refinancing), all accrued and unpaid Collateral Management Fees, Current
Deferred Management Fees, Cumulative Deferred Management Fees and Collateral
Management Fee Shortfall Amounts (collectively, the "Aggregate Collateral
Management Fees") shall be due and payable to the Collateral Manager.
(b)    The Collateral Manager may, in its sole discretion (but shall not be
obligated to), elect to waive all or any portion of the Collateral Management
Fees or Aggregate Collateral Management Fees payable to the Collateral Manager
on any Distribution Date. Any such election shall be made by the Collateral
Manager delivering written notice thereof to the Trustee no later than the
Determination Date immediately prior to such Distribution Date. Any election to
waive the Collateral Management Fees or the Aggregate Collateral Management Fees
may also be made by written standing instructions to the Trustee; provided that
such standing instructions may be rescinded by the Collateral Manager at any
time.
(c)    Except as otherwise set forth herein and in the Indenture, the Collateral
Manager will continue to serve as collateral manager under this Agreement
notwithstanding that the Collateral Manager will not have received amounts due
it under this Agreement because sufficient funds were not then available
thereunder to pay such amounts in accordance with the Priority of Distributions.
(d)    If this Agreement is terminated for any reason, or if the Collateral
Manager resigns or is removed, (i) the Collateral Management Fee shall be
prorated for any partial period elapsing from the last Distribution Date on
which such Collateral Manager received such Collateral Management Fees to the
effective date of such termination, resignation or removal and (ii) any unpaid
Cumulative Deferred Management Fees shall be determined as of the effective date
of such termination, resignation or removal and, in each case, shall be due and
payable on each Distribution Date following the effective date of such
termination, resignation or removal in accordance with the Priority of
Distributions until paid in full. Otherwise, such Collateral Manager shall not
be

18



--------------------------------------------------------------------------------




entitled to any further compensation for further services but shall be entitled
to receive any expense reimbursement accrued to the effective date of
termination, resignation or removal and any indemnity amounts owing (or that may
become owing) under this Agreement. Any such Collateral Management Fees, expense
reimbursement and indemnities owed to such Collateral Manager or owed to any
successor Collateral Manager on any Distribution Date shall be paid pro rata
based on the amount thereof then owing to each such Person, subject to the
Priority of Distributions.
Section 9.    Benefit of the Agreement.
The Collateral Manager shall perform its obligations hereunder and under the
Indenture in accordance with the terms of this Agreement and the terms of the
Indenture applicable to it. The Collateral Manager agrees and consents to the
provisions contained in Article XV of the Indenture. In addition, the Collateral
Manager acknowledges the pledge under the granting clause of the Indenture.
Section 10.    Limits of Collateral Manager Responsibility.
(a)    The Collateral Manager shall not be responsible for any action or
inaction of the Issuer, the Independent Investment Professional or the Trustee
in following or declining to follow any advice, recommendation or direction of
the Collateral Manager including as set forth in Section 7. The Indemnified
Parties (as defined below) shall not be liable to the Issuer, the Trustee, any
Holder of Obligations, the Placement Agent, any of their respective Affiliates,
Owners or Related Persons or any other Persons for any act, omission, error of
judgment, mistake of law, or for any claim, loss, liability, damage, judgment,
assessment, settlement, cost, or other expense (including attorneys’ fees and
expenses and court costs) arising out of any investment, or for any other act or
omission in the performance of the Collateral Manager’s obligations under or in
connection with this Agreement or the terms of any other Transaction Document
applicable to the Collateral Manager, incurred as a result of actions taken or
recommended or for any omissions of the Collateral Manager, or for any decrease
in the value of the Assets, except the Collateral Manager shall be liable (i) by
reason of acts or omissions constituting bad faith, willful misconduct or gross
negligence in the performance of its duties hereunder and under the terms of the
Indenture applicable to the Collateral Manager or (ii) with respect to the
Collateral Manager Offering Circular Information, as of the date made,
containing any untrue statement of a material fact or omitting to state a
material fact, in each case necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading (the preceding
clauses (i) and (ii) collectively referred to for purposes of this Section 10 as
“Collateral Manager Breaches”). The Collateral Manager shall not be liable for
any consequential, punitive, exemplary or treble damages or lost profits
hereunder or under the Indenture. Nothing contained herein shall be deemed to
waive any liability which cannot be waived under applicable state or federal law
or any rules or regulations adopted thereunder.
(b)    (i) The Issuer shall indemnify and hold harmless the Collateral Manager,
its Affiliates and Owners and their respective Related Persons (any such party
in each such case, an “Indemnified Party”) from and against any and all losses,
claims, damages, judgments, assessments, costs or other liabilities
(collectively, “Losses”) and will promptly reimburse each such Indemnified Party
for all reasonable fees and expenses incurred by an Indemnified Party with
respect thereto (including

19



--------------------------------------------------------------------------------




reasonable fees and expenses of counsel) (collectively, “Expenses”) arising out
of or in connection with the issuance and borrowing of the Obligations
(including, without limitation, any untrue statement of material fact contained
in the Offering Circular, or omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, other than
Collateral Manager Offering Circular Information), the transactions contemplated
by the Offering Circular, the Indenture or this Agreement and any acts or
omissions of any such Indemnified Party; provided that, such Indemnified Party
shall not be indemnified for any Losses or Expenses incurred as a result of any
Collateral Manager Breach. Notwithstanding anything contained herein to the
contrary, the obligations of the Issuer under this Section 10 to indemnify any
Indemnified Party for any Losses or Expenses are non-recourse obligations of the
Issuer payable solely out of the Assets in accordance with the Priority of
Distributions.
(ii)    The Collateral Manager shall indemnify and hold harmless the Issuer, its
Affiliates and their respective partners, members, managers, stockholders,
directors, officers, employees and agents (any such party in each such case, an
“Indemnified Party”) from and against any and all Losses or Expenses arising out
of or in connection with a Collateral Manager Breach; provided that the
Collateral Manager will not be liable for any Losses to the extent that such
Losses are incurred as a result of any acts or omissions by such Indemnified
Party that constitute bad faith, willful misconduct, gross negligence or fraud
by such Indemnified Party hereunder or under the terms of any other Transaction
Document applicable to it.
Section 11.    Limited Duties and Obligations; No Joint Venture.
The Collateral Manager shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(i) the Collateral Manager shall not be subject to any fiduciary or other
implied duties and (ii) the Collateral Manager shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby. The Issuer and
the Collateral Manager are not partners or joint venturers with each other and
nothing herein shall be construed to make them partners or joint venturers or
impose any liability as such on either of them. The Collateral Manager shall be
deemed, for all purposes herein, an independent contractor and shall, except as
otherwise expressly provided herein or in the Indenture or authorized by the
Issuer from time to time, have no authority to act for or represent the Issuer
in any way or otherwise be deemed an agent of the Issuer. It is acknowledged
that neither the Collateral Manager nor any of its Affiliates has provided or
shall provide any tax, accounting or legal advice or assistance to the Issuer or
any other Person in connection with the transactions contemplated hereby.
Section 12.    Term; Termination.
(a)    This Agreement shall commence as of the date first set forth above and
shall continue in force until the first of the following occurs: (i) the final
liquidation of the Assets and the final distribution of the proceeds of such
liquidation to the Holders of the Obligations, (ii) the payment in full of the
Obligations and the satisfaction and discharge of the Indenture in accordance
with its terms or (iii) the early termination of this Agreement with respect to
the Collateral Manager in

20



--------------------------------------------------------------------------------




accordance with Section 12(c), in connection with the resignation of such
Collateral Manager pursuant to Section 12(b) or in connection with the removal
of such Collateral Manager pursuant to Section 14.
(b)    Subject only to clause (c) below, the Collateral Manager may resign upon
90 days’ prior written notice to the Issuer (or such shorter notice as is
acceptable to the Issuer), the Holders and the Trustee; provided that, the
Collateral Manager shall have the right to resign immediately upon the
effectiveness of any material change in applicable law or regulation which
renders the performance by the Collateral Manager of its duties hereunder or
under the Indenture to be a violation of such law or regulation.
(c)    Notwithstanding the provisions of clause (b) above, no resignation or
removal of the Collateral Manager or termination of this Agreement with respect
to such Collateral Manager in connection with such resignation or removal shall
be effective until the date as of which a successor Collateral Manager shall
have been appointed in accordance with Section 12(d) or Section 12(e), and has
accepted all of the Collateral Manager’s duties and obligations pursuant to this
Agreement in writing (an “Instrument of Acceptance”) and has assumed such duties
and obligations.
(d)    Promptly after notice of any removal under Section 14 or any resignation
of the Collateral Manager that is to take place while any of the Obligations are
Outstanding, the Issuer shall transmit copies of such notice to the Trustee
(which shall forward a copy of such notice to the Holders) and the Rating
Agencies (provided that, in the case of S&P, only for so long as any Class A
Debt remains Outstanding) and shall appoint a successor Collateral Manager, at
the direction of a Majority of the Subordinated Notes, which (i) has
demonstrated an ability to professionally and competently perform duties similar
to those imposed upon the Collateral Manager hereunder, (ii) is legally
qualified and has the capacity to assume all of the responsibilities, duties and
obligations of the Collateral Manager hereunder and under the applicable terms
of the Indenture, (iii) does not cause or result in the Issuer becoming, or
require the pool of Assets to be registered as, an investment company under the
1940 Act, (iv) with respect to which the Global Rating Agency Condition has been
satisfied, (v) the appointment of which does not subject the issuer to material
adverse tax consequences and (vi) has been approved by a Majority of the
Controlling Class.
(e)    If (i) a Majority of the Subordinated Notes fails to nominate a successor
within 30 days of initial notice of the resignation or removal of the Collateral
Manager or (ii) a Majority of the Controlling Class does not approve the
proposed successor nominated by a Majority of the Subordinated Notes within 20
days of the date of the notice of such nomination, then a Majority of the
Controlling Class shall, within 60 days of the failure described in clauses (i)
or (ii) of this sentence, as the case may be, nominate a successor Collateral
Manager that meets the criteria set forth in Section 12(d). If a Majority of the
Subordinated Notes approves such Controlling Class nominee, such nominee shall
become the Collateral Manager. If no successor Collateral Manager is appointed
within 90 days (or, in the event of a change in applicable law or regulation
which renders the performance by the Collateral Manager of its duties under this
Agreement or the Indenture to be a violation of such law or regulation, within
30 days) following the termination or resignation of the Collateral Manager, any
of the Collateral Manager, the Issuer, a Majority of the Subordinated Notes and
a Majority of the Controlling Class shall have the right to petition a court of
competent

21



--------------------------------------------------------------------------------




jurisdiction to appoint a successor Collateral Manager, in any such case whose
appointment shall become effective after such successor has accepted its
appointment and without the consent of any Holder of any Obligation.
(f)    The successor Collateral Manager shall be entitled to the Collateral
Management Fees set forth in Section 8(a) (except such portion of the Collateral
Management Fees due and payable to the former Collateral Manager as set forth in
Section 8(d)) and no compensation payable to such successor Collateral Manager
shall be greater than as set forth in Section 8(a) without the prior written
consent of 100% of the Holders of each Class of Obligations. Upon the later of
the expiration of the applicable notice periods with respect to termination
specified in this Section 12 or in Section 14 and the acceptance of its
appointment hereunder by the successor Collateral Manager, all authority and
power of the Collateral Manager hereunder, whether with respect to the Assets or
otherwise, shall automatically and without action by any Person or entity pass
to and be vested in the successor Collateral Manager. The Issuer, the Trustee
and the successor Collateral Manager shall take such action (or the Issuer shall
cause the outgoing Collateral Manager to take such action) consistent with this
Agreement and as shall be necessary to effect any such succession.
(g)    If this Agreement is terminated pursuant to this Section 12, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in clause (h) below.
(h)    Sections 6, 10, 12(g), 15, 17, 21, 22, 23 and 25 shall survive any
termination of this Agreement pursuant to this Section 12 or Section 14.
Section 13.    Assignments.
(a)    Except as otherwise provided in this Section 13, the Collateral Manager
may not assign or delegate (except as provided in Section 2(e)) its rights or
responsibilities under this Agreement unless it has (i) notified Moody’s and
directed the Trustee to provide notice to each registered holder, (ii) the
Issuer and a Majority of the Controlling Class have consented thereto and (iii)
a Majority of the Subordinated Notes has not objected thereto. The Collateral
Manager shall not be required to obtain such consent with respect to a change of
control transaction that is deemed to be an assignment within the meaning of
Section 202(a)(1) of the Advisers Act, as interpreted by the SEC and its Staff
and relevant courts, at the time of any such transaction; provided that, if the
Collateral Manager or the Sub-Advisor is a Registered Investment Adviser, the
Collateral Manager shall obtain the consent of the Majority of the Holders of
Obligations, on behalf of the Issuer, in a manner consistent with SEC Staff
interpretations of Section 205(a)(2) of the Advisers Act, to any such
transaction. For the avoidance of doubt, such consent by the Majority of the
Holders of Obligations shall be presumed to be granted should the Majority of
the Holders of Obligations fail to object within a reasonable period following
appropriate notice by the Collateral Manager of an actual, potential or intended
change of control transaction.
(b)    The Collateral Manager may, without notifying Moody’s and without
obtaining the consent of any Holder (and without respect to the objection of any
Holder) and, so long as such assignment does not constitute an “assignment” for
purposes of Section 205(a)(2) of the Advisers

22



--------------------------------------------------------------------------------




Act during such time as the Collateral Manager or the Sub-Advisor is a
Registered Investment Adviser, without obtaining the prior consent of the
Majority of the Holders of Obligations on behalf of the Issuer, (1) assign any
of its rights or obligations under this Agreement to an Affiliate; provided
that, such Affiliate (i) has demonstrated an ability to professionally and
competently perform duties similar to those imposed upon the Collateral Manager
pursuant to this Agreement, (ii) has the legal right and capacity to act as
Collateral Manager under this Agreement, (iii) shall not cause the Issuer or the
pool of Assets to become required to register under the provisions of the 1940
Act or (2) enter into (or have its parent, if any, enter into) any consolidation
or amalgamation with, or merger with or into, or transfer of all or
substantially all of its assets to, another entity and (iv) shall have the
benefit of the Sub-Advisory Agreement to the same extent as the Collateral
Manager; provided that, at the time of such consolidation, merger, amalgamation
or transfer the resulting, surviving or transferee entity assumes all the
obligations of the Collateral Manager under this Agreement generally and the
other entity has substantially the same investment personnel; provided, further,
that such action does not cause the Issuer to be subject to tax in any
jurisdiction; provided, further, that the Collateral Manager shall deliver prior
notice to Moody’s of any assignment or combination made pursuant to this
sentence. Upon the execution and delivery of any such assignment by the
assignee, the Collateral Manager will be released from further obligations
pursuant to this Agreement except with respect to its obligations and agreements
arising under Section 10, 12(g), 17, 21 through 23, and 25 in respect of acts or
omissions occurring prior to such assignment and except with respect to its
obligations under Section 15 after such assignment.
(c)    This Agreement shall not be assigned by the Issuer without (i) the prior
written consent of (A) the Collateral Manager and (B) a Majority of each Class
of Obligations (voting separately) and (ii) satisfaction of the Global Rating
Agency Condition, except in the case of assignment by the Issuer (1) to an
entity which is a successor to the Issuer permitted under the Indenture, in
which case such successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Issuer is bound hereunder or (2) to
the Trustee as contemplated by the granting clause of the Indenture. The Issuer
has assigned its rights, title and interest in (but not its obligations under)
this Agreement to the Trustee pursuant to the Indenture, and the Collateral
Manager by its signature below agrees to, and acknowledges, such assignment.
Upon assignment by the Issuer, the Issuer shall use reasonable efforts to cause
such assignee to execute and deliver to the Collateral Manager such documents as
the Collateral Manager shall consider reasonably necessary to effect fully such
assignment.
(d)    The Issuer shall provide the Rating Agencies and the Trustee (who shall
provide a copy of such notice to the Controlling Class) with notice of any
assignment pursuant to this Section 13.
Section 14.    Removal for Cause.
(a)    The Collateral Manager may be removed for Cause upon 10 Business Days’
prior written notice by the Issuer (“Termination Notice”) at the direction of a
Majority of the Controlling Class or a Majority of the Subordinated Notes.
Simultaneous with its direction to the Issuer to remove the Collateral Manager
for Cause, a Majority of the Controlling Class or a Majority of the Subordinated
Notes, as applicable, shall give to the Issuer a written statement setting forth
the reason

23



--------------------------------------------------------------------------------




for such removal (“Statement of Cause”). The Issuer shall deliver to the Trustee
(who shall deliver a copy of such notice to the Holders) a copy of the
Termination Notice and the Statement of Cause within five Business Days of
receipt. No such removal shall be effective (A) until the date as of which a
successor Collateral Manager shall have been appointed in accordance with
Sections 12(d) and (e) and delivered an Instrument of Acceptance to the Issuer
and the removed Collateral Manager and the successor Collateral Manager has
effectively assumed all of the Collateral Manager’s duties and obligations and
(B) unless the Statement of Cause has been delivered to the Issuer as set forth
in this Section 14(a). “Cause” shall mean any of the following:
(i)    the Collateral Manager shall willfully and intentionally violate or
breach any provision of this Agreement or the Indenture applicable to it (not
including a willful and intentional breach that results from a good faith
dispute regarding reasonable alternative courses of action or interpretation of
instructions), which breach, in each case or taken in the aggregate, shall have
or could be reasonably expected to have a material adverse effect on the Issuer
or the Holders of any Class of Obligations;
(ii)    the Collateral Manager shall breach any provision of this Agreement or
any terms of the Indenture or any other Transaction Document applicable to it
(other than as covered by clause (i) and it being understood that the failure to
meet any Concentration Limitation, Collateral Quality Test or Coverage Test is
not a breach for purposes of this clause (ii)), which breach would have a
material adverse effect on the holders of any Class of Obligations and shall not
cure such breach (if capable of being cured) within 30 days after the earlier to
occur of a Responsible Officer of the Collateral Manager receiving notice or
having actual knowledge of such breach, unless, if such breach is remediable,
the Collateral Manager has taken action commencing the cure thereof within such
30 day period that the Collateral Manager believes in good faith will remedy
such breach within 60 days after the earlier to occur of a Responsible Officer
receiving notice or having actual knowledge thereof;
(iii)    the failure of any representation, warranty, certification or statement
made or delivered by the Collateral Manager in or pursuant to this Agreement or
the Indenture to be correct in any material respect when made which failure (A)
would have a material adverse effect on the holders of any Class of Obligation
and (B) is not corrected by the Collateral Manager within 30 days of a
Responsible Officer of the Collateral Manager receiving notice of such failure,
unless, if such failure is remediable, the Collateral Manager has taken action
commencing the cure thereof within such 30-day period that the Collateral
Manager believes in good faith will remedy such failure within 60 days after the
earlier to occur of a Responsible Officer receiving notice thereof or having
actual knowledge thereof;
(iv)    the Collateral Manager, Fifth Street Management LLC or any successor
sub-adviser of the Collateral Manager (collectively, the “Fifth Street
Entities”) is wound up or dissolved or there is appointed over it or a
substantial part of its assets a receiver, administrator, administrative
receiver, trustee or similar officer; or any of the Fifth Street Entities (A)
ceases to be able to, or admits in writing its inability to, pay its debts as
they become due and payable, or makes a general assignment for the benefit of,
or enters into any composition or arrangement with, its creditors generally; (B)
applies for or consents (by admission of material allegations of a petition or
otherwise)

24



--------------------------------------------------------------------------------




to the appointment of a receiver, trustee, assignee, custodian, liquidator or
sequestrator (or other similar official) of any of the Fifth Street Entities or
of any substantial part of its properties or assets in connection with any
winding up, liquidation, reorganization or other relief under any bankruptcy,
insolvency, receivership or similar law, or authorizes such an application or
consent, or proceedings seeking such appointment are commenced without such
authorization, consent or application against any of the Fifth Street Entities
and continue undismissed for 60 days; (C) authorizes or files a voluntary
petition in bankruptcy, or applies for or consents (by admission of material
allegations of a petition or otherwise) to the application of any bankruptcy,
reorganization, arrangement, readjustment of debt, insolvency, dissolution, or
similar law, or authorizes such application or consent, or proceedings to such
end are instituted against any of the Fifth Street Entities without such
authorization, application or consent and are approved as properly instituted
and remain undismissed for 60 days or result in adjudication of bankruptcy or
insolvency or the issuance of an order for relief; or (D) permits or suffers all
or any substantial part of its properties or assets to be sequestered or
attached by court order and the order (if contested in good faith) remains
undismissed for 60 days;
(v)    the occurrence and continuation of an Event of Default pursuant to
Section 5.1(a), (b) or (c) of the Indenture that results primarily from any
material breach by the Collateral Manager of its duties under this Agreement or
under the Indenture which breach or default is not cured within any applicable
cure period;
(vi)    Two or more of the Key Persons shall (i) not be an officer or employee
of the Collateral Manager (or an Affiliate of the Collateral Manager that is
acting on behalf of the Collateral Manager) or (ii) not be actively involved in
the management of the Collateral Manager or any Affiliate thereof for any
continuous 60-day period, other than due to temporary absences for family leave
(each such occurrence, a “Key Person Event”), and the responsibilities of any
such Key Person that are relevant to the Collateral Manager's responsibilities
hereunder are not assumed by an individual who is an Approved Replacement
within 60 days after the last day on which such Key Person ceased to comply with
the provisions of clause (i) or (ii) above. “Key Persons” shall initially mean
Bernard Berman, Ivelin Dimitrov and Leonard Tannenbaum and may subsequently
include any Approved Replacements therefor. “Approved Replacement” any
replacement Key Person approved in accordance with the following procedures: The
Collateral Manager may, at any time and by notice to the Trustee (who shall
forward such notice to the Controlling Class and the holders of the Subordinated
Notes) propose any person to be an Approved Replacement. Any such proposed
individual shall become an Approved Replacement if such person is (i)
affirmatively approved in writing by a Majority of the Controlling Class prior
to the expiration of a period of 90 consecutive days after the occurrence of any
Key Person Event or (ii) not objected to by a Majority of the Controlling Class
within 30 days after notice of such proposed replacement is sent to the Holders
of the Controlling Class; provided that the Collateral Manager must propose any
such replacement not later than 60 days after the occurrence of any Key Person
Event. If any proposed replacement (whether or not it was the first to be
proposed) is not approved in accordance with the procedures described in this
paragraph, the Collateral Manager may, subject to the approval rights in the
preceding sentence, propose another replacement within the time periods
specified in the preceding sentence;

25



--------------------------------------------------------------------------------




(vii)    (A) the occurrence of an act by any of the Fifth Street Entities that
constitutes fraud or criminal activity in the performance of its obligations
under this Agreement, the Sub-Advisory Agreement, any other advisory agreement,
any staffing agreement or similar agreement that is entered into for the benefit
of the Collateral Manager or the Issuer (as determined pursuant to a final
adjudication by a court of competent jurisdiction) or any of the Fifth Street
Entities being indicted or convicted for a criminal offense materially related
to its business of providing asset management services and, in the case of an
indictment, such indictment remains undismissed for at least 90 days, or (B) any
Responsible Officer of any of the Fifth Street Entities primarily responsible
(directly or indirectly) for the performance by the Collateral Manager of its
obligations under this Agreement (in the performance of his or her investment
management duties) is indicted or convicted for a criminal offense materially
related to the business of the Collateral Manager or the Sub-Advisor providing
asset management services and continues to have responsibility for the
performance (directly or indirectly) by the Collateral Manager under this
Agreement for a period of 10 days after such indictment or conviction; or
(viii)    the inability of the Collateral Manager to perform its duties
hereunder, under the Indenture for a period of 30 consecutive days due to
termination of, non-performance under, or any other reason relating to the
Sub-Advisory Agreement, any other advisory agreement, any staffing agreement or
other similar agreement that is entered into with any of the Fifth Street
Entities for the benefit of the Collateral Manager or the Issuer.
(b)    If any of the events specified in clauses (a)(i) through (viii) of this
Section 14 shall occur, the Collateral Manager shall give prompt written notice
thereof to the Issuer, the Holders, the Trustee and the Rating Agencies;
provided that, if any of the events specified in Section 14(a)(iv) shall occur,
the Collateral Manager shall give written notice thereof to the Issuer, the
Trustee and the Rating Agencies immediately upon the Collateral Manager’s
becoming aware of the occurrence of such event. A Majority of each Class of
Obligations, voting separately by Class, and a Majority of the Subordinated
Notes may waive any event described in Section 14(a)(i), (ii), (iii), (v), (vi),
(vii) or (viii) as a basis for termination of this Agreement and removal of the
Collateral Manager under this Section 14. In no event will the Trustee be
required to determine whether or not Cause exists for the removal of the
Collateral Manager.
(c)    If the Collateral Manager is removed pursuant to this Section 14, the
Issuer shall have, in addition to the rights and remedies set forth in this
Agreement, all of the rights and remedies available with respect thereto at law
or equity.
(d)    Obligations owned or beneficially owned by the Collateral Manager or any
Affiliate of the Collateral Manager or held in accounts with respect to which
the Collateral Manager exercises discretionary voting rights will be disregarded
and deemed not to be outstanding with respect to a vote to (1) remove the
Collateral Manager, (2) waive an event constituting Cause and (3) appoint or
disapprove a successor Collateral Manager, if the Collateral Manager is being
terminated for Cause.
Section 15.    Obligations of Resigning or Removed Collateral Manager.

26



--------------------------------------------------------------------------------




(a)    On, or as soon as practicable after, the date any resignation or removal
is effective, the Collateral Manager shall (at the Issuer’s expense):
(i)    deliver to the Issuer or to such other Person as the Issuer shall
instruct all property and documents of the Issuer or otherwise relating to the
Assets then in the custody of the Collateral Manager;
(ii)    deliver to the Trustee an accounting with respect to the books and
records delivered to the Trustee or the successor Collateral Manager appointed
pursuant to Section 12; and
(iii)    agree to cooperate with all reasonable requests related to any
proceedings, even after its resignation or removal, which arise in connection
with this Agreement or the Indenture, assuming the Collateral Manager has
received an indemnity in form reasonably satisfactory to the Collateral Manager
from an entity reasonably satisfactory to the Collateral Manager, and expense
reimbursement reasonably satisfactory to the Collateral Manager.
(b)    Notwithstanding such resignation or removal, the Collateral Manager shall
remain liable for its obligations under Section 10 and its acts or omissions
giving rise thereto and for any expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever (including reasonable attorneys’
fees) in respect of or arising out of a Collateral Manager Breach, subject to
the limitations of liability set forth in Section 10.
Section 16.    Representations and Warranties.
(a)    The Issuer hereby represents and warrants to the Collateral Manager as
follows:
(i)    The Issuer has been duly organized and is validly existing under the laws
of the jurisdiction of its organization, has the full power and authority to own
its assets and the securities proposed to be owned by it and included in the
Assets and to transact the business in which it is presently engaged and is duly
qualified under the laws of each jurisdiction where its ownership or lease of
property, the conduct of its business or the performance of this Agreement or
the Indenture and the Obligations require such qualification, except for those
jurisdictions in which the failure to be so qualified, authorized or licensed
would not have a Material Adverse Effect on the Issuer.
(ii)    The Issuer has full power and authority to execute, deliver and perform
all of its obligations under this Agreement, the Indenture and the Obligations
and has taken all necessary action to authorize this Agreement and the execution
and delivery of this Agreement and the performance of all obligations imposed
upon it hereunder, and, as of the Closing Date, will have taken all necessary
action to authorize the Indenture and the Obligations and the execution,
delivery and performance of this Agreement, the Indenture and the Obligations
and the performance of all obligations imposed upon it thereunder. No consent of
any other Person including, without limitation, the holders of Subordinated
Notes and creditors of the Issuer, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing
(other than any filings pursuant to the UCC required under the Indenture and
necessary to perfect any security

27



--------------------------------------------------------------------------------




interest granted thereunder) or declaration with, any governmental authority is
required by the Issuer in connection with the execution, delivery, performance,
validity or enforceability of this Agreement, the Indenture or the Obligations
or the obligations imposed upon the Issuer hereunder and thereunder other than
those that have been obtained or made. This Agreement has been, and each
instrument and document to which the Issuer is a party required hereunder or
under the Indenture or the Obligations will be, executed and delivered by a
Responsible Officer of the Issuer, and this Agreement constitutes, and each
instrument or document required hereunder to which the Issuer is a party, when
executed and delivered hereunder, will constitute, the legally valid and binding
obligation of the Issuer enforceable against the Issuer in accordance with its
terms, subject, as to enforcement, (A) to the effect of bankruptcy,
receivership, insolvency, winding-up or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency, winding-up or similar event applicable to
the Issuer and (B) to general equitable principles (whether enforceability of
such principles is considered in a proceeding at law or in equity).
(iii)    The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder and under the Indenture will not
violate any provision of any existing law or regulation binding on the Issuer,
or any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Issuer, or the Organizational Instruments of, or any
securities issued by, the Issuer or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Issuer is a party or
by which the Issuer or any of its assets may be bound, the violation of which
would have a Material Adverse Effect on the Issuer, and will not result in or
require the creation or imposition of any lien on any of its property, assets or
revenues pursuant to the provisions of any such mortgage, indenture, lease,
contract or other agreement, instrument or undertaking (other than the lien of
the Indenture).
(iv)    The Issuer is not in violation of its Organizational Instruments or in
breach or violation of or in default under any contract or agreement to which it
is a party or by which it or any of its property may be bound, or any applicable
statute or any rule, regulation or order of any court, government agency or body
having jurisdiction over the Issuer or its properties, the breach or violation
of which or default under which would have a material adverse effect on the
validity or enforceability of this Agreement or the provisions of the Indenture
applicable to the Issuer, or the performance by the Issuer of its duties
hereunder or thereunder.
(v)    The Issuer acknowledges receipt of the Sub-Advisor’s Form ADV, Part 2A at
or prior to execution of this Agreement, as well as Part 2B reflecting relevant
personnel, as required by the Advisers Act on behalf of the Collateral Manager.
The Issuer acknowledges that such Form ADV, Part 2A includes a description of
the Sub-Advisor’s proxy voting policies. The Issuer understands that it may
receive a copy of such proxy voting policies as well as information as to how
the Sub-Advisor has voted proxies, if any, related to securities held by the
Issuer by contacting the Collateral Manager.
(b)    The Collateral Manager hereby represents and warrants to the Issuer, as
of the date hereof, as follows:

28



--------------------------------------------------------------------------------




(i)    The Collateral Manager is a corporation duly organized and validly
existing and in good standing under the laws of the jurisdiction of its
organization and has full power and authority to own its assets and to transact
the business in which it is currently engaged, and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where the
performance of this Agreement and any other Transaction Document to which it is
a party would require such qualification, except for those jurisdictions in
which the failure to be so qualified, authorized or licensed would not have a
material adverse effect on the ability of the Collateral Manager to perform its
obligations under this Agreement, the provisions of the Indenture applicable to
the Collateral Manager and any other Transaction Document to which it is a
party, or on the validity or enforceability of this Agreement, the provisions of
the Indenture applicable to the Collateral Manager and any other Transaction
Document to which it is a party.
(ii)    The Collateral Manager has full power and authority to execute and
deliver this Agreement and any other Transaction Document to which it is a party
and to perform all of its obligations required hereunder and under the
provisions of the Indenture and such other Transaction Documents applicable to
the Collateral Manager, and has taken all necessary action to authorize this
Agreement and any other Transaction Document to which it is a party on the terms
and conditions hereof and thereof and the execution and delivery of this
Agreement and any other Transaction Document to which it is a party and the
performance of all obligations required hereunder and thereunder applicable to
the Collateral Manager. No consent of any other Person, including, without
limitation, members and creditors of the Collateral Manager, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Collateral Manager hereof in connection with this Agreement or any other
Transaction Document to which it is a party or the execution, delivery,
performance, validity or enforceability of this Agreement or any other
Transaction Document to which it is a party or the obligations imposed on the
Collateral Manager hereunder or under the terms of the Indenture or any other
Transaction Document applicable to the Collateral Manager other than those which
have been obtained or made. No representation is made herein with respect to the
requirements of state securities laws or regulations. This Agreement has been
executed and delivered by a Responsible Officer of the Collateral Manager, and
this Agreement and any other Transaction Document to which it is a party
constitutes the valid and legally binding obligation of the Collateral Manager
enforceable against the Collateral Manager in accordance with its terms,
subject, as to enforcement, (A) to the effect of bankruptcy, insolvency,
winding-up or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency, winding-up or similar event applicable to the Collateral Manager and
(B) to general equitable principles (whether enforceability of such principles
is considered in a proceeding at law or in equity).
(iii)    The execution, delivery and performance of this Agreement and the terms
of the Indenture and any other Transaction Document applicable to the Collateral
Manager will not violate any provision of any existing law or regulation binding
on the Collateral Manager (except that no representation is made herein with
respect to the requirements of state securities laws or regulations), or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Collateral Manager, or the Organizational Instruments
of, or any securities

29



--------------------------------------------------------------------------------




issued by, the Collateral Manager or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Collateral Manager is
a party or by which the Collateral Manager or any of its assets may be bound,
the violation of which would have a material adverse effect on the business,
operations, assets or financial condition of the Collateral Manager or which
would reasonably be expected to materially adversely affect its ability to
perform its obligations hereunder or under the Indenture or any other
Transaction Document to which it is a party.
(iv)    There is no charge, investigation, action, suit or proceeding before or
by any court pending or, to the actual knowledge of the Collateral Manager,
threatened, that, if determined adversely to the Collateral Manager, would have
a material adverse effect upon the performance by the Collateral Manager of its
duties under this Agreement or the provisions of the Indenture and any other
Transaction Document applicable to the Collateral Manager.
(v)    The Collateral Manager Offering Circular Information in the Final
Offering Circular, as of the date of the Final Offering Circular and the Closing
Date, does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
(vi)    Other than any filings the Collateral Manager may be required to file
after the Closing Date as a public company subject to the Exchange Act, the
Collateral Manager has obtained, maintained and kept in full force and effect
all Governmental Authorizations which are necessary for it to properly carry out
its business, and has made all Governmental Filings necessary for the execution
and delivery by it of the Transaction Documents to which it is a party and the
performance by the Collateral Manager of its obligations under this Agreement
and the other Transaction Documents, and no Governmental Authorization or
Governmental Filing which has not been obtained or made is required to be
obtained or made by it in connection with the execution and delivery by it of
any Transaction Document to which it is a party or the performance of its
obligations under this Agreement and the other Transaction Documents to which it
is a party.
(vii)    The Collateral Manager has duly observed and complied with all
applicable laws, including the Securities Act and the 1940 Act, relating to the
conduct of its business and its assets except where the failure to do so could
not reasonably be expected to result in a material adverse effect upon the
performance by the Collateral Manager of its duties under, or on the validity or
enforceability of this Agreement and the provisions of the Indenture and any
other Transaction Document applicable to the Collateral Manager thereunder or
could reasonably be expected to constitute “Cause” hereunder. The Collateral
Manager has preserved and kept in full force and effect its legal existence. The
Collateral Manager has preserved and kept in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so is
not likely to have a have a material adverse effect on the Issuer or the Holders
of any Class of Obligations.
(viii)    To the Collateral Manager’s knowledge, no event constituting Cause
hereunder has occurred and is continuing and no event that with the giving of
notice or passage of time would become an event constituting Cause has occurred
or is continuing and no such event would occur as a result of its entering into
or performing its obligations under this Agreement.

30



--------------------------------------------------------------------------------




(ix)    (i) The Collateral Manager does not hold itself out to the public as an
investment adviser and to the extent the Collateral Manager provides any
investment advice to any Person, it provides investment advice solely to its
wholly-owned subsidiaries, and (ii) the Collateral Manager is not required to
register as an investment adviser under the Advisers Act.
(c)    The Collateral Manager makes no representation, express or implied, with
respect to the Issuer or the disclosure in the Offering Circular with respect to
the Issuer.
Section 17.    Limited Recourse; No Petition.
The Collateral Manager hereby agrees that it shall not institute against, or
join any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
or other proceedings under United States federal or state or other bankruptcy or
similar laws until at least one year (or, if longer, the applicable preference
period then in effect) plus one day after payment in full of all Obligations
issued or borrowed under the Indenture; provided that, nothing in this Section
17 shall preclude the Collateral Manager from (A) taking any action prior to the
expiration of such applicable preference period in (i) any case or proceeding
voluntarily filed or commenced by the Issuer or (ii) any insolvency proceeding
filed or commenced against the Issuer by any Person other than the Collateral
Manager or (B) commencing against the Issuer or any of its properties any legal
action that is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceeding. The Collateral Manager hereby acknowledges
and agrees that the Issuer’s obligations hereunder will be solely the exempted
company obligations of the Issuer, and that the Collateral Manager will not have
any recourse to any of the Affiliates of the Issuer or any of the shareholders,
partners, managers, members, officers or employees of the Issuer or of any
Affiliate of the Issuer with respect to any claims, losses, damages,
liabilities, indemnities or other obligations in connection with any
Transactions contemplated hereby. Notwithstanding any other provisions hereof or
of any other Transaction Document, recourse in respect of any obligations of the
Issuer to the Collateral Manager hereunder or thereunder will be limited to the
Assets as applied in accordance with the Priority of Distributions pursuant to
the Indenture and, on the exhaustion of the Assets, all claims against the
Issuer arising from this Agreement, the Indenture or any other Transaction
Document or any Transactions contemplated hereby or thereby shall be
extinguished and shall not revive. This Section 17 shall survive the termination
of this Agreement for any reason whatsoever.
The Issuer hereby acknowledges and agrees that the Collateral Manager’s
obligations hereunder will be solely the corporate obligations of the Collateral
Manager, and that the Issuer will not have any recourse to any of the directors,
officers, employees, shareholders or Affiliates of the Collateral Manager with
respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any Transactions contemplated hereby.
Section 18.    Notices.
Unless expressly provided otherwise herein, all notices, demands, certificates,
requests, directions and communications hereunder shall be in writing and shall
be effective (a) upon receipt when sent through the U.S. mails, registered or
certified mail, return receipt requested, postage

31



--------------------------------------------------------------------------------




prepaid, with such receipt to be effective the date of delivery indicated on the
return receipt, (b) one Business Day after delivery to any overnight courier,
(c) on the date personally delivered to a Responsible Officer of the party to
which sent, (d) on the date transmitted by legible facsimile transmission with a
confirmation of receipt, or (e) upon receipt when transmitted by electronic mail
transmission, in all cases addressed to the recipient at such recipient’s
address for notices as set forth below:
(a)    If to the Issuer:
FS Senior Funding Ltd.
c/o Appleby Trust (Cayman) Ltd.
Clifton House, 75 Fort Street, PO Box 1350
Grand Cayman KY1-1108
Cayman Islands
Attention: The Directors
Telephone No.: (345)-949-4900
Facsimile No.: (345)-949-4901
Email: atclsf@applebyglobal.com
(b)    If to the Collateral Manager:
Fifth Street Senior Floating Rate Corp.
777 W. Putnam Ave. 3rd Floor
Greenwich, CT 06830
Attention: Ivelin Dimitrov
Telephone No.: 203-681-3142
Facsimile No.: 203-681-3879
Email: ivelin@fifthstreetfinance.com
(c)    If to the Trustee:
Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: CDO Trust Services – FS Senior Funding Ltd.
Telephone No.: (410) 884-2000
Facsimile No.: 410-715-3748
Email: FifthStreet@wellsfargo.com


(d)    If to the Holders:
At their respective addresses set forth in the Register, as applicable.
Any party may change the address, telecopy number, or email address to which
communications or copies directed to such party are to be sent by giving notice
to the other parties

32



--------------------------------------------------------------------------------




of such change of address, telecopy number, or email address in conformity with
the provisions of this Section 18 for the giving of notice.
Unless the parties hereto otherwise agree, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day; provided, further, that if in any instance
the intended recipient declines or opts out of the receipt acknowledgment, then
such notice or communication shall be deemed to have been received on the
Business Day sent or posted, if sent or posted during normal business hours on
such Business Day, or if otherwise, at the opening of business on the next
Business Day.
Section 19.    Binding Nature of Agreement; Successors and Assigns.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns as provided herein.
Section 20.    Entire Agreement; Amendment.
This Agreement, the Sub-Advisory Agreement (along with any other advisory
agreement, any staffing agreement or other similar agreement that is entered
into with any of the Fifth Street Entities for the benefit of the Collateral
Manager or the Issuer) and the Indenture contain the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
and thereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof. This Agreement may not be
modified or amended other than by an agreement in writing executed by each of
the parties hereto. Neither the Issuer nor the Collateral Manager will enter
into any agreement amending, modifying or terminating this Agreement (i) without
notifying Moody’s, (ii) without obtaining the consent of a Majority of the
Controlling Class and (iii) unless no objection has been received from a
Majority of the Subordinated Notes; provided that, no such consent of the
Controlling Class will be required, and no such objection right of the
Subordinated Notes shall exist, in connection with any amendment hereto the sole
purpose of which is to (i) correct inconsistencies, typographical or other
errors, defects or ambiguities or (ii) conform this Agreement to the Final
Offering Circular or the Indenture (as it may be amended from time to time). The
Issuer shall provide the Holders with notice of any amendment of this Agreement;
provided that the Issuer shall provide the Holders of the Controlling Class of
Obligations and the Holders of Subordinated Notes with notice of any amendment
of this Agreement that does not require the consent of such Holders at least 15
Business Days prior to the proposed execution date of such amendment; provided,
further, that if the Holders of at least 33-1/3%

33



--------------------------------------------------------------------------------




of the Aggregate Outstanding Amount of either the Controlling Class of
Obligations or the Subordinated Notes object to such amendment after receiving
such notice, then the consent of a Majority such objecting Class or Classes must
be obtained to effect such amendment.
Section 21.    Governing Law.
THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICTS OF LAWS PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW); provided that, nothing herein shall be
construed in a manner that is inconsistent with the Advisers Act to the extent
the Advisers Act is applicable.
Section 22.    Submission to Jurisdiction.
Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan in
The City of New York in any action or proceeding arising out of or relating this
Agreement, and hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
Federal court. Each party hereto hereby irrevocably waives, to the fullest
extent that it may legally do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. Each party hereto irrevocably consents
to the service of any and all process in any action or proceeding by the mailing
or delivery of copies of such process to it the address set forth in Section 18.
Each party hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
Section 23.    Waiver of Jury Trial.
EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING.
Section 24.    Conflict with the Indenture.
In respect of any conflict between the terms of this Agreement and the Indenture
or actions required under the terms of the Indenture and the terms of this
Agreement, the terms of the Indenture shall control.
Section 25.    Subordination; Assignment of Agreement.
The Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in, and the Collateral Manager agrees to be bound by the provisions of,
Article XI of the Indenture as if the Collateral Manager were a party to the
Indenture and hereby consents to the assignment of this Agreement as provided in
Section 15.1 of the Indenture.

34



--------------------------------------------------------------------------------




Section 26.    Indulgences Not Waivers.
Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
Section 27.    Costs and Expenses.
Except as otherwise agreed to by the parties hereto, the costs and expenses
(including the fees and disbursements of legal counsel and accountants) of the
Collateral Manager and of the Issuer incurred in connection with the negotiation
and preparation of and the execution of this Agreement and any amendment hereto,
and all matters incidental thereto, shall be paid by the Issuer in accordance
with the Indenture. The Issuer will pay or reimburse the Collateral Manager for
expenses including fees and out-of-pocket expenses reasonably incurred by the
Collateral Manager in connection with the services provided by the Collateral
Manager under this Agreement or the Indenture, including with respect to (a)
legal advisers, consultants, rating agencies, accountants, brokers and other
professionals retained by the Issuer or the Collateral Manager (on behalf of the
Issuer), (b) asset pricing and asset rating services, compliance services and
software, and accounting, programming and data entry services directly related
to the management of the Assets, (c) all taxes, regulatory and governmental
charges (not based on the income of the Collateral Manager), insurance premiums
or expenses, (d) any and all costs and expenses incurred in connection with the
acquisition or disposition of investments on behalf of the Issuer (whether or
not actually consummated) and management thereof, including attorneys’ fees and
disbursements, (e) any fees, expenses or other amounts payable to the Rating
Agencies, (f) expenses and fees relating to any issuance of additional
Obligations, redemption or Refinancing, as applicable, by the Issuer, (g) any
extraordinary costs and expenses incurred by the Collateral Manager in the
performance of its obligations under this Agreement and the Indenture and (h) as
otherwise agreed upon by the Issuer and the Collateral Manager. In addition, the
Issuer will pay or reimburse the costs and expenses (including fees and
disbursements of legal counsel and accountants) of the Collateral Manager and
the Issuer incurred in connection with or incidental to the entering into of
this Agreement or any amendment thereof. The fees and expenses payable to the
Collateral Manager on any Distribution Date are payable in accordance with the
Priority of Distributions.
Section 28.    Third Party Beneficiary.
The parties hereto agree that the Trustee on behalf of the Secured Parties shall
be a third party beneficiary of this Agreement, and shall be entitled to rely
upon and enforce such provisions of this Agreement to the same extent as if it
were a party hereto.
Section 29.    Titles Not to Affect Interpretation.

35



--------------------------------------------------------------------------------




The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.
Section 30.    Execution in Counterparts.
This Agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts (including by e-mail (.pdf) or
facsimile transmission), each of which will be deemed an original, and all of
which together constitute one and the same instrument. Delivery of an executed
counterpart signature page of this Agreement by e-mail (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
Section 31.    Provisions Separable.
The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.



36



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


EXECUTED as a DEED for and on behalf of:
FS SENIOR FUNDING LTD., as Issuer
By:     ___________________________________
Name:    
Title:    





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


FIFTH STREET SENIOR FLOATING RATE CORP.,
as Collateral Manager


By:     _____________________________________
Name:    
Title:    


